                                                         U.S. Department of Justice
     [Type text]
                                                         United States Attorney
                                                         Southern District of New York



   MEMO ENDORSED
                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza       USDC SDNY
                                                        New York, New York 10007       DOCUMENT
                                                                                       ELECTRONICALLY FILED
                                                         February 27, 2020
                                                                                       DOC #:
         BY ECF
                                                                                       DATE FILED: 02/27/2020
         The Honorable Valerie E. Caproni
         United States District Judge
         Southern District of New York
         40 Foley Square
         New York, NY 10007

             Re:     United States v. Martin Reyes, 20 Cr. 159 (VEC)

         Dear Judge Caproni:

                  The Government respectfully writes in advance of the arraignment and initial
         pretrial conference in the above-referenced case, currently scheduled for Thursday, March
         5, 2020, at 10:00 a.m.

                 The Government respectfully requests that the time between today and the
         scheduled arraignment and initial pretrial conference be excluded pursuant to the
         provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). The Government
         respectfully submits that the proposed exclusion would be in the interest of justice. The
         Government understands that defense counsel consents to this request.

Application DENIED without prejudice. The                     Respectfully submitted,
Government has made no showing why an
exclusion of time is in the interest of justice.              GEOFFREY S. BERMAN
SO ORDERED.                                                   United States Attorney for the
                                                              Southern District of New York

                                                        By: ______________________
                                  2/27/2020                 Juliana N. Murray
HON. VALERIE CAPRONI                                        Assistant United States Attorney
UNITED STATES DISTRICT JUDGE                                (212) 637-2314

         cc: Ariel Werner, Esq. (via email)
